In an action to compel the determination of claims to certain real property (Real Property Law, art. 15) the appeal is from so much of a judgment entered after trial before a Special Referee as awarded the possession of the real property to the respondent and directed the appellant to deliver to the defendant certain tax certificates relating to the property to be marked surrendered and redeemed. Judgment insofar as appealed from affirmed, with costs. No opinion. Beldock, Acting P. J., Ughetta, Hallinan and Kleinfeld, JJ., concur; Murphy, J., dissents and votes to reverse the judgment insofar as appealed from and to dismiss the complaint, with the following memorandum: When respondent on November 19, 1953 purported to redeem the property from the tax sale of November 21, 1950, she had no interest therein. She had no status, therefore, to effectuate such redemption within the limitation of section 49 of the Suffolk County Tax Act (L. 1920, ch. 311, as amd. by L. 1929, ch. 152) as either the owner, a person interested in or one having a lien upon the property (People ex rel. Marsh v. Campbell, 143 N. Y. 335). Two days after the invalid redemption, appellant was entitled to a deed. He demanded such deed in January, 1954. He is in legal effect the owner of the property. In consequence, the subsequent attempt by respondent in October, 1954 to redeem the property from the tax sale of November 8, 1951 cannot be upheld. Again, the respondent was neither owner, pterson interested in nor one having a lien upon the property. [10 Misc 2d 91.]